Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the battery mount has a battery mount longitudinal axis in the front-rear direction, and in a lateral direction orthogonal to the up-down direction and the front-rear direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is not clear how an axis, being a straight line, can extend in two different directions. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The limitation of Claim 1 reading “the motor axis intersects an outer face of the motor housing at a motor center,” is indefinite.  A motor center would appear to be at a direct center of the motor in both the longitudinal and lateral directions.  However, the axis is said to intersect an outer face of the motor at the center of the motor.  If the axis intersects an outer face of the motor then it is not clear how it can also intersect the true center of the motor at that outer face.  Rather, it appears that the axis intersects an outer face of the motor along a longitudinal axis of the motor.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable USPN 8677633 Holly in view of USPGPUB 20110088922, Hirayama et al., hereafter Hirayama.
Regarding Claim 1, Holly discloses a portable bandsaw (Col. 1, lines 25-40) comprising:  
 	a battery mount (fig. 1, 36) configured to receive and retain a battery (22); 
a motor (motor assembly 16, 17) configured to be driven with electric power from the battery (col. 2,  lines 60-61) and having a motor longitudinal axis (66); 
a band saw blade (26) being endless, configured to be driven with power from the motor in a loop and having side faces that extend in an up-down direction perpendicular to a direction of travel of the saw blade (fig 1-2 and col. 2,  lines 60-61); 
a body supporting the motor and the band saw blade (12); 
a motor housing that houses the motor (17) and 
a handle (30) including 

a grip connected to the support and extending in a front-rear direction (annotated fig 1 below, it is noted that even though the support is slanted relative to the blade and the body, at least a portion of the support extends in the up-down direction), and having a grip longitudinal axis in the front-rear direction;
 wherein 
the motor axis intersects an outer face of the motor housing at a motor center (fig 1)
the battery mount has a battery mount longitudinal axis in the front-rear direction (see annotated fig 1 below), and 
in a lateral direction orthogonal to the up-down direction and the front-rear direction (see annotated fig 1 below).

    PNG
    media_image1.png
    730
    745
    media_image1.png
    Greyscale

Holly lacks the motor center and the battery mount longitudinal axis are on opposite sides of the grip longitudinal axis (claim 1), and wherein a distance in the lateral direction between the grip longitudinal axis and the battery mount longitudinal axis is smaller than a distance in the lateral direction between the grip longitudinal axis and the motor center (Claim 6) and a distance in the lateral direction between the grip longitudinal axis the battery mount longitudinal axis is smaller than a distance in the lateral direction between the central axis of the grip and a cutting portion of the band saw blade (claim 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holly by having the motor center and the battery mount longitudinal axis are on opposite sides of the grip longitudinal axis (claim 1) and wherein a distance in the lateral direction between the grip longitudinal axis and the battery mount longitudinal axis is smaller than a distance in the lateral direction between the grip longitudinal axis and the motor center (Claim 6), and distance in the lateral direction between the grip longitudinal axis the battery mount longitudinal axis is smaller than a distance in the lateral direction between the central axis of the grip and a cutting portion of the band saw blade (claim 7), in order to have the center of gravity of the tool brought closer to the central axis of the grip so that a front portion of the body becomes lighter in weight and thus improve a usability of the battery powered implement as taught by Hirayama. 
In addition, the position of a battery axis relative to a handle axis is known to be a result effective variable because the position of the battery axis relative to the handle axis determines the balance of a handle held tool (in light of general mechanical teachings, and of the teachings provided in the motor center and the battery mount longitudinal axis be on opposite sides of the grip longitudinal axis (claim 1), and have a distance in the lateral direction between the grip longitudinal axis and the battery mount longitudinal axis is smaller than a distance in the lateral direction between the grip longitudinal axis and the motor center (Claim 6) and a distance in the lateral direction between the grip longitudinal axis the battery mount longitudinal axis is smaller than a distance in the lateral direction between the central axis of the grip and a cutting portion of the band saw blade (claim 7), because discovering an optimum placement of the battery would have been a mere design consideration based on ensuring that the tool is balanced. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), since the modification merely requires the selection of a particular placement of the battery.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding Claim 2, the Modified Holly handle at least partially aligns with a cutting portion of the band saw blade in the front-rear direction, and the battery at least partially aligns with the motor in the front-rear direction (since at least some planes can be drawn which run through the handle and the cutting portion of the band saw and between the battery and the motor).
Regarding Claim 3, the Modified Holly battery mount is rearward from the handle in the front-rear direction (see annotated fig 1 below).

    PNG
    media_image2.png
    703
    668
    media_image2.png
    Greyscale

Regarding Claim 4, the Modified Holly battery mount is frontward from the motor center of the motor in the front-rear direction (see annotated fig 3 below).

    PNG
    media_image3.png
    825
    967
    media_image3.png
    Greyscale

Regarding Claim 5, the Modified Holly battery mount is frontward from a rear end of the body (see annotated fig 3 below).

    PNG
    media_image4.png
    825
    967
    media_image4.png
    Greyscale



Regarding claim 8, in Modified Holly, the distance in the lateral direction between the grip longitudinal axis and  the motor center is larger than a distance in the lateral direction between of the grip longitudinal axis and a cutting portion of the band saw blade (fig 1, at least the cutting portion of the blade that is not exposed in fig 1 and it directly under the grip axis within the housing). 
Regarding Claim 9, in Modified Holly a distance in the lateral direction between an outer end face of the battery and the grip longitudinal axis is smaller than a distance in the lateral direction between the grip longitudinal axis and the motor center see annotated fig 3 below of Holly.

    PNG
    media_image5.png
    741
    622
    media_image5.png
    Greyscale

Regarding Claim 10, the Modified Holly battery has a rear end face rearward the motor center in the front-rear direction, when the battery is attached to the battery mount (see annotated fig 3 below).

    PNG
    media_image6.png
    932
    1406
    media_image6.png
    Greyscale

Regarding Claim 11, the modified Holly battery mount 36 is rearward from the handle (34) in the front-rear direction (See fig 2).
Regarding Claim 12, the Modified Holly battery mount 36 is frontward from the motor center in the front-rear direction (annotated fig 3 below).

    PNG
    media_image7.png
    932
    1406
    media_image7.png
    Greyscale

Regarding Claim 13, the modified Holly battery mount is frontward from the motor center in the front-rear direction. (annotated fig 3 above).
Regarding Claim 14-16 the modified Holly battery is frontward from a rear end of the body in the front-rear direction when the battery is attached to the battery mount (fig 3).
Regarding Claims 17-20, in Modified Holly a distance in the lateral direction between the grip longitudinal axis and the battery mount longitudinal axis is smaller than a distance in the lateral direction between the grip long axis and the motor center (since as modified above, the distance between the grip longitudinal axis and the battery mount longitudinal axis is much smaller than the distance between the grip longitudinal axis and the motor center).
Response to Arguments
Applicant’s arguments, see remarks, filed 11/15/21, with respect to the rejection(s) of claim(s) 1-20 under 25 USC 102 and the drawing objections have been fully considered and are persuasive.  The Claim amendments have rendered the previous drawing rejections moot, but have also raised a new objection to the drawings.  Applicant also argues that the Claim amendments have rendered the previous 112(a) and (b) rejections now moot.  Examiner hereby agrees.  Applicant also argues that the Claim amendments have rendered the previous 102 rejections now moot.  Examiner agrees.  
Therefore, the previous rejections and objections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hirayama.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724